|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STRICT OF OHIO
WESTERN D|VlS|ON

GLENDA JACOUEL|NE PRADO,

P|aintiff,
Case No. 3116-cv-320
v.
JUDGE WALTER H. R|CE
PAT l\/|EZEIKA, et a/.,
Defendants.

 

DECIS|ON AND ENTRY OVERRUL|NG N|OT|ON FOR EXTENS|ON
OF T||VlE TO COIV|PLETE D|SCOVERY (DOC. #58) AND OVEFiRUL|NG
|VIOTION TO COIV|PEL (DOC. #61)

 

Before the Court is a motion for extension of time to complete discovery,
Doc. #58, filed by P|aintiff G|enda Jacque|ine Prado, a memorandum opposing
any extension of the October 12, 2018, discovery deadline, Doc. #59, filed by
Defendants, Greene County Ohio Board of Commissioners and Greene County
(”Defendants"), and Piaintiff’s reply. Doc. #60. P|aintiff has also filed a motion to
compe|, Doc. #61, Defendants have filed a response opposing the motion to
compe|, Doc. #62 and P|aintiff has filed a reply. Doc. #63.

For the reasons set forth be|oW, the Court overrules P|aintiff's motion to

extend discovery, Doc. #58, and P|aintiff’s motion to compe|. Doc. #6‘|.

|. Factua| Background of P|aintiff's Motion for Extension of Time to Comp|ete
Discovery and Motion to Compel

On September 5, 2018, P|aintiff served her Second Document Request to
Defendant, Beth Rubin. The discovery request sought, among other things, time
sheets for new and probationary employees, payroll records, personnel records
for P|aintiff and disciplinary records for new and probationary employeesl The
document request also included, in requests 7 through10, client records assigned
to or worked on by P|aintiff, as well as all new and/or probationary employees,
and client records of all cases assigned to two specific employees of Greene
County Chi|dren Services. Doc. #58, PAGE|D#464.

On September 21, 2018, this Court issued its Decision and Entry Adopting
the United States l\/lagistrate Judge’s Report and Recommendations. Doc. #57.
The Decision and Entry, among other things, adopted the |V|agistrate Judge’s
recommendation that a|| the individual Defendants, including Beth Rubin and Amy
Amburn, be dismissed from this case.

On September 29, 2018, eight days after the Court's Decision and Entry
dismissing the individual Defendants from this case, P|aintiff santa Third
Document Request to Beth Rubin and a Second and Third Document Request to
Amy Amburn. Discovery cut~off was October 12, 2018

On October 6, 2018, P|aintiff received a CD from Defendants which
contained documents responsive to P|aintiff's Second Document Request to

Defendant Amy Rubin. However, in response to requests 7 through 10,

Defendants did not provide the actual client records but instead listed only the
case numbers for the clients; however, information as to the time period,
employee handling the case and the category or disposition of the case was
provided. Doc. #59-‘|, PAGE|D##484-505.

Because P|aintiff did not receive the client records, she served, on October
8, 2018, a Fourth Document Request directed to Beth Rubin. |n P|aintiff's motion to
extend discovery, filed two days later on October 10, 2018, she states that she sent
the fourth document request to ”clarify” her earlier request. ”[R]ather than file a
motion to compe|, P|aintiff sent via emai| a Fourth Request for Documents to
clarify her requests on October 8, 2018.” Doc. #58, PAGE|D#464.

On October 1‘|, 2018, Defendants filed a response opposing the motion to
extend the discovery cutoff and formally advised that they would not be
responding to the Second, Third and Fourth Document Requests directed to
Defendant Beth Rubin and the Second and Third Requests for Production of
Documents to Amy Amburn. P|aintiff filed a motion to compel on October 12,
2018.

P|aintiff's motion to extend discovery seeks an extension of the discovery
cutoff date “until such time as Defendants respond to the P|aintiff's Fourth
Request for Documents which was prompted by Defendants' responses to her
Second Request for Documents by Beth Rubin, which were deficient either by
design or inadvertent." /d. at PAGE|D#466. P|aintiff's motion to compel argues

that she complied with S.D. Ohio Civ. R. 37.‘|, that the client records are necessary

for her to establish disparate treatment and that entries in any client records could
be redacted if Defendants are concerned about confidentiality.

Defendants oppose any extension of the discovery deadline as well as the
motion to compel on the basis that the October 12, 2018, cutoff date for discovery
was set by agreement on December18,2017, Doc. #41, P|aintiff failed to comply
with S.D. Ohio Civ. R. 37.1 to resolve this discovery issue informal|y, and the
documents sought are voluminous and confidential pursuant to R.C. §5153.17.
Defendants also contend that P|aintiff has not demonstrated that she could not

have reasonably satisfied the discovery deadline

||. Lega| Ana|ysis

A. Motion for Extension of Time to Comp|ete Discovery

On November13,2017, a preliminary pretrial conference was held setting a
”Cut-off DEADL|NE for discovery" of October 12, 2018. Doc. #4‘|. The Preliminary
Pretrial Conference Order, filed December12, 2017, is clear as to the meaning of
the discovery deadline and further states that ”[T]here will be no continuation of
discovery beyond the discovery cut-off date, absent express approval of the Court
or the l\/lagistrate Judge obtained upon showing of good cause.” ld. at
PAGE|D#310.

The Third Document Request to Beth Rubin and the Second and Third
Document Requests to Amy Amburn were all served September 29, 2018, with a

response due approximately ‘|7 days beyond the discovery cutoff of October 12,

2018. The Fourth Document Request directed to Beth Rubin was served October
8, 2018, with a response due approximately 26 days after discovery cutoff.

Defendants assert that ”Plaintiff’s attorney did not conduct any depositions
or attempt any discovery between August 2017 and September 2018, and P|aintiff
has not presented any evidence that Defendants did not timely respond to any
prior discovery requests.” Doc. #59 PAGE|D#475. P|aintiff does not challenge
Defendants' assertion as to the lack of discovery conducted during this time
period.

in short, P|aintiff's motion to extend discovery fails to set forth any ”good
cause” for an extension beyond the agreed upon date of October 12, 2018, as set
forth in this Court's Order of December ‘|2, 2017. According|y, the motion is
denied.

B. IVlotion to Compel

P|aintiff seeks an order from this Court compelling Defendants to respond
to the Second, Third and Fourth Document Requests directed to Defendant Beth
Rubin and the Second and Third Requests for Production of Documents to Amy
Amburn.

S.D. Local Ru|e 37.1 reads as follows:

37.1 Consultation Among Counsel; lnformal Discovery Dispute Conference

Objections, motions, applications, and requests relating to
discovery shall not be filed in this Court under any provision in Fed.
R. Civ. P. 26 or 37 unless counsel have first exhausted among

themselves all extrajudicial means for resolving the differences After
extrajudicial means for the resolution of differences about discovery

have been exhausted, in lieu of immediately filing a motion under

Fed. R. Civ. P. 26 or 37 and S.D. Ohio Civ. R. 37.2, any party may first

seek an informal telephone conference with the Judge assigned to

supervise discovery in the case.

Despite P|aintiff's claims, there is no indication in her motion to compel that
she has made any serious attempt to comply with this Local Rule. For this reason
alone, the motion to compel is denied. l\/ioreover, Defendants contend that
production of the requested documents is both voluminous as well as
impermissible due to confidentiality concerns set forth in Sraz‘e ex re/. Renfro v.
Cuyahoga County Dept. ofHuman Serv/'ces(Ohio 1990) 54 Ohio St.3d 25, 560,
rehearing denied 55 Ohio St.3d 709. P|aintiff argues that ”...portions of these
records could be redacted, but their relevance or tendency to lead to relevant
evidence cannot be denied.” Doc. #63, PAGE|D#558. P|aintiff's assertion, however,
without more, cannot justify ignoring the confidentiality concerns of third party
records protected by both statute and case law and the extent of redaction

required for this document production also ignores the 2015 Amendment to Rule

26(b)(‘l) and proportionality issues.1

 

1 Fiule 26(b)(‘l} Scope in Genera/. Un|ess otherwise limited by court order, the scope of
discovery is as follows: Parties may obtain discovery regarding any nonprivileged matter
that is relevant to any party's claim or defense and proportional to the needs of the case,
considering the importance of the issues at stake in the action, the amount in
controversy, the parties' relative access to relevant information, the parties' resources,
the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit. information within this
scope of discovery need not be admissible in evidence to be discoverable.”

6

Finally, in addition to P|aintiff's failure to comply with S.D. Local Rule 37.1,
and the confidential nature of the client records being sought, not only is the
response time to the Third Document Request to Beth Rubin and Second and
Third Document Requests to Amy Amburn beyond the discovery cut-off but, by
the time these discovery requests were served on September 29, 2018, these
individual Defendants had been dismissed from this case nine days earlier

pursuant to this Court's Decision and Entry, Doc. #57.2

C. Conc|usion

For all the foregoing reasons, Plaintiff's lVlotion for Extension of Time to
Comp|ete Discovery, Doc. #58, and P|aintiff's l\/|otion to Compel, Doc. #6‘|, are
overruled.

“ C;
if,-Wr\/\°

Date: November 5, 2018

 

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

 

2 ”Plaintiff’s employment claims as alleged in the First, Second and Third Causes of
Action (Title Vll) and Ninth Cause of Action (R.C. Chapter 4112) remain pending against
Defendant Greene County.” Doc. #57, PAGE|D#462.

7

